Opinion filed October 9, 2008











 








 




Opinion filed October 9, 2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00192-CV
                                 __________
 
                RAYMOND FRANKE AND CECILIA FRANKE, Appellants
 
                                                             V.
 
        BRUCE A. CLARK
& BRUCE C. CLARK, INTERVENOR, Appellees
 

 
                                          On
Appeal from the 42nd District Court
 
                                                        Callahan
County, Texas
 
                                                   Trial
Court Cause No. 17,271
 

 
                                            M
E M O R A N D U M    O P I N I O N
The
trial court signed its judgment on May 30, 2008.  Appellants filed a notice of
appeal but did not file a motion for new trial.  The appeal is dismissed.




Appellants
have not filed an affidavit of inability to pay costs on appeal pursuant to Tex. R. App. P. 20.1.  When the
appellate record was not timely filed, the clerk of this court wrote the
parties advising them that the due date for the record had been extended.  Tex. R. App. P. 37.3(a)(1).  Both the
clerk of the trial court and the court reporter have informed this court in writing
that appellants have failed to make arrangements to pay for the appellate
record.  On August 18, 2008, the clerk of this court wrote the parties advising
that the appeal would be subject to dismissal unless appellants filed proof
that they had made arrangements to pay for the clerk=s record and the record was filed in this
court on or before October 2, 2008.  There has been no response to our August
18 letter.
The
failure to file the appellate record is due to appellants= actions.  Tex. R. App. P. 37.3(b).  The appeal is
dismissed.
 
PER CURIAM 
 
October 9, 2008
 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.